Citation Nr: 1401850	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 and November 1977.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of January 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The January 2010 rating decision granted service connection for major depressive disorder and assigned a 30 percent rating, effective October 2009.  Following his notice of disagreement, the RO increased the disability rating to 50 percent in its February 2011 rating decision, effective October 2009.  The Veteran has expressed continued disagreement with the rating assigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for major depressive disorder and his TDIU claim.  

In October 2009 and March 2011, the Veteran identified outstanding treatment records related to his depression.  He contends he had treatment with Dr. J. from 2009 to the present, however, there are only two records from Dr. J. associated with the claims file-one dated in September 2009 and one dated in March 2011.  As such, the Board finds that the RO/AMC should contact the Veteran to determine whether there are any outstanding records from Dr. J., and if so, those records should be obtained and associated with the claims file.

Additionally, the Veteran was last afforded a VA examination related to his depression in January 2010.  Since that time, the Veteran has contended that he now meets the symptoms described in the rating criteria for a 100 percent rating.  As the Veteran has essentially contended a worsening in symptomatology, the Board finds that a more current examination is necessary.  

The Veteran's TDIU claim is intertwined with the outcome of his increased rating claim for major depressive disorder, and consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran to determine whether there are any outstanding treatment records from Dr. J. (other than the September 2009 and March 2011 treatment reports).  If so, attempt to obtain those records and associate them with the claims file.  

2.  Then, RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected depression.  The claims folders, and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims folders, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected depression on his ability to work, to include whether it is sufficient by itself to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment background. 

The supporting rationale for all opinions expressed must be provided.

3.  The RO/AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO/AMC should readjudicate the Veteran's claims on appeal-including his TDIU claim.  If any claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

